Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No.JP2016-243264, filed on 12/14/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2019 was compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

It is unclear which coefficient “the first coefficient” refers to in line 12 of Claim 1.  The claim defines “first coefficients which correspond to each of the first color signal, the second color signal, and the third color signal”.  “the first coefficient” could refer to any of these multiple first coefficients. Amending the claim to recite “the first coefficients” rather than “the first coefficient” could overcome the 112(b) rejection.

Claims 1, 19 and 20 recite the limitation "“the reference first brightness signal” lacks antecedent basis.  While the claim defines “a first brightness signal” in line 4, it is unclear whether “the reference first brightness signal” and “a first brightness signal” are intended to be the same signal, or whether they are intended to be different signals." There is insufficient antecedent basis for this limitation in the claim.

Claims 2-18 are rejected as being dependent on the rejected Claim 1 as explained above.

Claim Interpretation Under - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claims limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural “a color signal obtaining unit .”; “a first brightness signal generation unit..”; “a second brightness signal generation unit..”; “a third brightness signal generation unit..”; “a mixing ratio obtaining unit..”; “a correction coefficient setting unit ..”; “a correction coefficient obtaining unit..”; “a correction coefficient setting unit..”’ “a target color setting unit..” in claims 1-18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onda et al. (US 2015/0016722 A1) hereinafter Onda.
Regarding Claim 1, Onda teaches an image processing apparatus comprising: a color signal obtaining unit that obtains a first color signal (fig.3; Para.0150; primary RGB color signal and one of them is the first color signal), a second color signal (fig.3; Para.0150; primary RGB color signal and one of them is the second color signal), and a third color signal of three primary colors indicating a captured image (fig.3; Para.0150; primary RGB color signal of the image signal and one of them is the third color signal); a first brightness signal generation unit that generates a first brightness signal using the obtained first color signal, second color signal, and third color signal, and first coefficients which correspond to each of the first color signal, the second color signal, and the third color signal and are for generating the reference first brightness signal (fig.1; Para.0037; Yi is the first brightness signal using the image signal which is the RGB signal and coefficients are from the all the pixel signals); a second brightness 

Regarding Claim 12, Onda teaches the image processing apparatus according to claim 1, further comprising: a target color setting unit that sets the target color (fig.1; abstract: region decision circuit 60); and a second coefficient obtaining unit that calculates the second coefficients in which the weight of the coefficient corresponding to the target color set by the target color setting unit is decreased (fig.1; Para.0119-0127; brightness level discrimination circuit), or reads the second coefficients corresponding to the set target color from a storage unit storing the second coefficients, wherein the second brightness signal generation unit generates the second brightness signal using the obtained first color signal, second color signal, and third color signal, and the second coefficients obtained by the second coefficients obtaining unit (fig.1; Para.0119-0127; region decision circuit 60 corresponds to set target color). 

Regarding Claim 15, Onda teaches the image processing apparatus according to claim 1, wherein in a case where the second brightness signal is higher than the first brightness signal, the third brightness signal generation unit outputs the first brightness signal (fig.16(a)-(c); Para.0143-0155; second brightness signal is different from the brightness signal of Yi).

Regarding Claim 16, Onda teaches the image processing apparatus according to claim 1, wherein the total of the second coefficients respectively corresponding to the first color signal, the second color signal, and the third color signal is 1 (Para.0135-0141; coefficients are calculated based on the color signal of the image signal).

Regarding Claim 17, Onda teaches the image processing apparatus according to claim 1, wherein the first color signal, the second color signal, and the third color signal of three primary colors indicating the captured image are color signals after gamma conversion (fig.3; Para.0135-0141; RGB color signal are the three primary signals received by the unit 43).

Regarding Claim 18, Onda teaches an imaging apparatus comprising: an imaging unit that includes an imaging optical system and an imaging element (fig.4; pixels of imaging element); and the image processing apparatus according to claims 1 (Para.0233; image processing device), wherein the color signal obtaining unit obtains the first color signal, the second color signal, and the third color signal of three primary 

Regarding Claim 19, Onda teaches same reason as Claim 1.

Regarding Claim 20, Onda teaches same reason as Claim 1 and Para.0201-0204 teaches a non-transitory computer readable medium for storing an image processing program causing a computer.

Allowable Subject Matter
Claims 2-11 and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art fails to teach Claim 2 and the claims depends of Claim 2 (i.e. claims 3-11) which specifically comprises the following features in combination with other recited limitations:-- a mixing ratio obtaining unit that obtains a mixing ratio corresponding to a magnitude of the generated first brightness signal or second brightness signal, wherein the third brightness signal generation unit generates the third brightness signal by calculating a weighted mean of the first brightness signal and the second brightness signal based on the mixing ratio obtained by the mixing ratio obtaining unit.

The prior art fails to teach Claim 13  and the dependent claim 14 which specifically comprises the following features in combination with other recited limitations:-- the target color setting unit is capable of setting n numbers of the target colors at the same time in a case where n denotes an integer greater than or equal to 2, the second coefficients obtaining unit obtains n sets of the second coefficients respectively corresponding to the n numbers of target colors in a case where the n numbers of target colors are set at the same time by the target color setting unit, and the second brightness signal generation unit generates n numbers of brightness signals based on the obtained first color signal, second color signal, and third color signal, and the n sets of second coefficients and sets the lowest brightness signal among the n numbers of brightness signals as the second brightness signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAYEZ A. BHUIYAN
Examiner
Art Unit 2698


/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698